Citation Nr: 0807720	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 until March 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In December 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a June 2006 
statement of the case, a DRO addressed his claim de novo as 
part of the appeal process. See 38 CFR § 3.2600 (2007).  The 
Board accordingly considers the claim to have been properly 
adjudicated at the RO level, including for purposes of 
appellate review.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in 
service or within the one-year presumptive period. 

2.  The evidence does not establish a medical nexus between 
the veteran's military service and current hearing loss 
disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

VA examination and treatment records indicate that the 
veteran has bilateral hearing loss.  In particular, a VA 
audiological examination performed in July 2006 confirmed 
that he has hearing loss as defined by 38 C.F.R. § 3.385.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
60
60
LEFT
25
45
55
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  He 
was diagnosed with mild to moderately severe sensorineural 
hearing loss.

An earlier VA audiological consult noted dated in January 
2003 also revealed that the veteran had moderate 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  He also 
submitted private audiological evaluations; however, these 
audiological reports contain uninterrupted results of his 
pure tone threshold evaluation and do not appear that they 
were conducted using the Maryland CNC test.  

The Board notes that it is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Nevertheless, the objective evidence 
reflects a current diagnosis of bilateral hearing loss.  

The veteran asserts that he was exposed to noise during 
service.  Specifically, he claims that he was exposed to 
acoustic trauma from jet aircraft while working in an office 
above an aircraft carrier.  He also asserts that he suffered 
headaches while in service as a direct result of this 
exposure to noise.   

His DD-214 reflects that his military occupation specialty 
was administrative specialist.  Notably, his separation 
examination reports normal hearing and ears.  Moreover, in 
his report of medical history completed at the time of 
separation, he did not indicate that he experienced any ear 
trouble.  Therefore, there is also no evidence of in-service 
treatment for hearing loss. 

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for hearing loss for many years 
after service.  Specifically, a hearing loss disability was 
not diagnosed until 2003 (nearly 38 years after service 
separation).  In this case, the Board emphasizes the multi-
year gap between discharge from military service (1965) and 
initial reported symptoms related to hearing loss.  

The Board acknowledges the veteran's belief that the 
headaches he experienced during active service were 
symptomatology of bilateral hearing loss.  He is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
a lay person, however, he is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Furthermore, by the veteran's own statements, contained in a 
January 2003 VA audiological consult note, he had not noticed 
any progressive hearing loss for at least one year prior to 
that date.  This evidence and his statements concerning 
exposure the onset of hearing loss do not support his 
assertions that he has experienced this disorder since active 
duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms.  Additionally, lay 
statements provided from his spouse and fellow servicemen 
indicate that he suffered from hearing loss for several 
years.  For instance, a statement from his spouse asserts 
that he has experienced hearing loss since separation from 
active service.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the all the statements asserting 
continuity of symptomatology of the veteran's currently-
diagnosed bilateral hearing loss and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of hearing loss for 38 years after separation 
from service and his statements regarding a relatively recent 
onset of such hearing loss weigh heavily against the claim he 
now makes that he has had problems ever since service.  

Regarding the statements provided by his spouse and fellow 
servicemen, they also have not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis. As such, their lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Therefore, continuity of symptomatology has not 
been shown.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, the Board acknowledges an opinion 
contained in the January 2003 VA audiological consult note 
stating that the veteran's initial cochlear insult is as 
likely as not related to his significant military noise 
exposure.  However, the Board places less probative value on 
the opinion for several reasons.  

First, it is noted that this opinion was arrived at based 
solely on the veteran's reported history provided to the 
examiner that he was exposed to military noise on the flight 
line.  However, the Board finds the veteran's statements to 
be inconsistent with the evidence of record and of little 
probative value.  The Veterans Claims Court has held that the 
Board is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) for the proposition that Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by 
the veteran previously found to be inaccurate); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (finding Board is not 
bound to accept uncorroborated account of veteran's medical 
history but must assess the credibility and weight of the 
evidence provided by the veteran rejecting it).

Here, the veteran's reported history is not otherwise 
supported by the evidence of record.  To the contrary, the 
evidence reflects that the veteran was not on the flight 
line, but worked as an administrative specialist above the 
aircraft carrier.    Therefore, the examiner's reliance on 
such history lessens the probative value of his conclusions.  
Moreover, the examiner's opinion did not account for the long 
absence of any documented hearing loss symptomatology 
following the veteran's separation from military service.

On the other hand, the veteran underwent a VA examination in 
July 2006 to specifically address the issue.  After a through 
review of the claims file, service medical records, and 
physical examination, a VA examiner in July 2006 opined that 
the veteran's current hearing loss was less likely as not 
caused by or a result of noise exposure in the service 
working near an aircraft carrier.  

The examiner concluded that the veteran's hearing was normal 
at the time of discharge and there was a lack of supporting 
evidence of hearing loss prior to 38 years following 
discharge.  The examiner also noted that the previous opinion 
provided in the January 2003 VA audiological consult note was 
based on the examiner's reliance on the veteran's claim that 
he worked on the flight line, when in fact, he did not.  

In assigning high probative value to this later report, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

The Board places greater probative value on the July 2006 VA 
examiner's opinion, as it was based on a review of the claims 
file and supported by sound rationale. See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  Because the later opinion 
was offered following a review of the claims file and after 
objective examination of the veteran, it is found to be 
highly probative.

The Board acknowledges the veteran's statements asserting a 
relationship between his currently-diagnosed bilateral 
hearing loss and active duty service.  As stated above, while 
he is competent to report symptoms, he is not competent to 
offer opinions on medical diagnosis or causation.  See Layno 
v. Brown, 6 Vet. App. at 470; Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, a disease, such as hearing loss, 
must become manifest to a degree of 10 percent or more within 
1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to 
establish any clinical manifestations of bilateral hearing 
loss within the applicable time period, the criteria for 
presumptive service connection have not been satisfied.  

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed bilateral hearing loss was 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA outpatient treatment records.  
He submitted private treatment records and statements in 
support of his claim, including lay statements from his wife 
and fellow servicemen.  In addition, he was afforded VA 
medical examinations in January 2003 and July 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


